DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This action is responsive to the set of claims received on 22 March 2021. Claims 1-20 are currently pending.
Drawings
The drawings received on 22 March 2021 are accepted by the examiner.
Claim Objections
Claim 1 is objected to because of the following informality:
In line 6, it appears the phrase “the amount of movement” should read “an amount of movement.”
Claim 7 is objected to because of the following informality:
In line 2, it appears the phrase “including anchoring spikes” should read “includes anchoring spikes.”
Claim 8 is objected to because of the following informality:
In line 2, it appears the phrase “including anchoring spikes” should read “includes anchoring spikes.”
Claim 9 is objected to because of the following informalities:
In line 3, it appears the phrase “detecting the position” should read “detecting a position.”

In line 6, it appears the phrase “calculates the desired positions” should read “calculates desired positions.”
Claim 10 is objected to because of the following informalities:
In line 3, it appears the phrase “detecting the position” should read “detecting a position.”
In line 4, it appears the phrase “detecting the spatial orientation” should read “detecting a spatial orientation.”
In line 6, it appears the phrase “calculates the desired positions” should read “calculates desired positions.”
Claim 15 is objected to because of the following informalities:
In line 5, it appears the phrase “detecting the torque” should read “detecting a torque.”
In line 6, it appears the phrase “detecting the spatial orientation” should read “detecting a spatial orientation.”
In line 8, it appears the phrase “calculates the desired positions” should read “calculates desired positions.”
Claim 19 is objected to because of the following informalities:
In line 3, it appears the phrase “detecting the position” should read “detecting a position.”
In line 4, it appears the phrase “surface and the force” should read “surface and a force.”

In line 7, it appears the phrase “calculates the desired positions” should read “calculates desired positions.”
Claim 20 is objected to because of the following informality:
In lines 2-3, it appears the phrase “permits the translation and rotation” should read “permits translation and rotation.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a mechanism for allowing relative motion between the upper disc plate and the lower disc plate in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Double Patenting
Statutory
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-16 and 19-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 8-13 of prior U.S. Patent No. 10,123,881. This is a statutory double patenting rejection.
Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-5, 7, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,854,765.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claims 1, 11-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 7-15 of U.S. Patent No. 9,492,282.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claims 6, 8, 10 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 7,854,765 in view of Koo et al. (U.S. Patent Application Publication 2002/0010465, as evidenced by Steward (“A Platform with Six Degrees of Freedom”).
	Claims 1-6 of U.S. Patent No. 7,854,765 disclose the claimed invention except for the plurality of linear actuators forming a Stewart-type platform.
Koo et al. teach the use of a plurality of linear actuators (30) arranged in a configuration allowing for multiple degrees of freedom of movement (see Figures 1-5 and paragraphs 0034-0054). Koo et al. fail to explicitly specify that the arrangement forms a Stewart-type platform. The arrangement of the linear actuators of Koo et al. forming a Stewart-type platform is known to be as claimed, as evidenced by Stewart 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of claims 1-6 of U.S. Patent No. 7,854,765 with the plurality of linear actuators forming a Stewart-type platform in view of Koo et al., as evidenced by Stewart, in order to provide multiple degrees of freedom of controlled movement of the artificial vertebral disc.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-2 and 11-12 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sutton et al. (US Patent Application Publication 2005/0234555).
Regarding claims 1 and 2, in the embodiment Figure 12 (i.e. using Figures 1A-2 as reference for items not shown in Figure 12), Sutton et al. disclose (as to claim 1) an electronically assisted artificial vertebral disc (915) comprising an upper disc plate (21); a lower disc plate (11) disposed beneath the upper disc plate; an actuator (i.e. actuator defined by the interaction between 36 and 37) capable of imparting movement to at least one of the upper and lower disc plates; and a control device (i.e. device defined by the interaction between 917 and a motor) capable of controlling an amount of movement between the disc plates, wherein (as to claim 2) the actuator includes a linear actuator (i.e. actuator defined by the interaction between 36 and 37) driven by an 
Regarding claims 1 and 11-12, in the embodiment of Figure 2 (and using Figures 1A-1C as reference for items not shown in Figure 2), Sutton et al. disclose (as to claim 1) an electronically assisted artificial vertebral disc (1) comprising an upper disc plate (21); a lower disc plate (11) disposed beneath the upper disc plate; an actuator (i.e. a first motor not shown in the Figures) capable of imparting movement to the upper disc plate (see paragraph 0099); a control device (i.e. internal and external RF antennas not shown in the Figures) capable of controlling the actuator and the amount of movement between the disc plates (see paragraph 0099), wherein (as to claim 11) the artificial vertebral disc further includes a bearing support surface (35) disposed on the upper disc plate and a roller (261) and a shaft (239) disposed on the lower disc plate, wherein the shaft rotatably cooperates with the bearing support surface (see paragraph 0067 referring to a bore (36) of the bearing support surface cooperating with the elongated shaft), and wherein (as to claim 12) the actuator includes the first motor disposed on the disc plate (i.e. the lower disc plate) supporting the bearing surface and is operatively associated with the shaft for causing rotation of the shaft (see paragraph 0099) (see Figures 1A-2 and paragraphs 0057-0074 and 0099).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465).
Buttermann discloses (as to part of claim 1) an artificial vertebral disc comprising an upper disc plate (116); a lower disc plate (114) disposed beneath the upper disc plate; an actuator (108) capable of imparting movement to at least one of the upper and lower disc plates; and a control device (112) for controlling the actuator and an amount of movement between the disc plates, wherein (as to part of claim 2) the actuator includes a linear actuator (108), wherein  (see Figure 13 and column 9, lines 12-22).	Buttermann discloses the claimed invention except for (as to the remainder of claim 1) the artificial vertebral disc being electronically assisted, wherein (as to the remainder of claim 2) the linear actuator is driven by an electric motor which is responsive to the control device; and wherein (as to claim 3) the linear actuator further comprises universal joints that connect to the lower and upper disc plates; at least one 
Koo et al. teach an orthopedic device (10) that is electronically assisted (i.e. using a microprocessor (52) to send a signal to a motor (40) to drive linear actuators (30)), wherein a linear actuator (30) is driven by an electric motor (40) which is responsive to a control device (i.e. device defined by a microprocessor (52)), and wherein the linear actuator further comprises universal joints (see paragraph 0037) that connect to upper (21) and lower members (22); at least one strut (32) connected with the universal joints (i.e. either directly or via 34); a lead screw (34) disposed within the at least one strut; and an electric motor (40) capable of rotating the lead screw and causing relative movement between the upper and lower members (see paragraph 0040) (Figures 1-5 and paragraphs 0034-0054).
It would have been obvious to a person having ordinary skill in that art at the time of the invention to construct the invention of Buttermann with the artificial vertebral disc being electronically assisted, wherein the linear actuator is driven by an electric motor which is responsive to the control device; and wherein the linear actuator further comprises universal joints that connect to the lower and upper disc plates; at least one strut connected to the universal joints; a lead screw disposed within the at least one strut, an electric motor for rotating the lead screw and causing relative movement between the upper and lower disc plates in view of Koo et al. in order to precisely control the spatial relationship between the plates to decrease the chances for tissue damage.
Claims 4-5 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465), as applied to claim 3 above, further in view of Xavier et al. (US Patent 6,063,121).
Buttermann in view of Koo et al. disclose the claimed invention except for (as to claim 4) the artificial vertebral disc further including a mechanism capable of allowing relative motion between the upper disc plate and the lower disc plate, wherein (as to claim 5) the mechanism capable of allowing relative motion includes a ball and trough, wherein (as to claim 7) the upper and lower disc plates include anchoring spikes.
Xavier et al. disclose an artificial vertebral disc (10) including a mechanism (i.e. mechanism defined by 46 and 74) capable of allowing relative motion between an upper disc plate (20) and a lower disc plate (48), wherein the mechanism capable of allowing relative motion includes a ball (46) and trough (74), and wherein the upper and lower disc plates include anchoring spikes (22, 24, 26, 50, 52 and 54) (see Figure 3 and column 2, line 45 – column 4, line 67).
It would have been obvious to a person having ordinary skill in that art at the time of the invention to construct the invention of Buttermann in view of Koo et al. with the artificial vertebral disc further including a mechanism capable of allowing relative motion between the upper disc plate and the lower disc plate, wherein the mechanism capable of allowing relative motion includes a ball and trough, wherein the upper and lower disc plates include anchoring spikes in view of Xavier et al. in order to facilitate stable axial rotation and tilt of the artificial disc to more closely mimic natural anatomical motion.
Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465), as applied to claim 2 above, as evidenced by Stewart (“A Platform with Six Degrees of Freedom”).
Koo et al. teach the use of a plurality of linear actuators (30) arranged in a configuration allowing for multiple degrees of freedom of movement (see Figures 1-5 and paragraphs 0034-0054).
Koo et al. fail to explicitly specify that the arrangement forms a Stewart-type platform. The arrangement of the linear actuators of Koo et al. forming a Stewart-type platform is known to be as claimed, as evidenced by Stewart (see pages 371-378).  Thus, the configuration of the linear actuators of Koo et al. inherently forms the claimed Stewart-type platform.  Therefore, Buttermann in view of Koo et al. disclose the invention as required by claim 6.
Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465), as applied to claim 6 above, further in view of Xavier et al. (US Patent 6,063,121).
Buttermann in view of Koo et al. disclose the claimed invention except for the upper and lower disc plates including anchoring spikes.
Xavier et al. disclose an artificial vertebral disc (10) including upper (20) and lower (48) plate members that include anchoring spikes (22, 24, 26, 50, 52 and 54) (Figure 3 and column 2, line 45 – column 4, line 67).
.
Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465), as applied to claim 2 above, further in view of Yasui et al. (US Patent 7,118,601).
Koo et al. teach an orthopedic device (10) comprising a potentiometer (48) to detect the length of the linear actuators and thereby spatial orientation of the members, and a microprocessor (52) that is capable of calculating desired positions of the upper and lower members and send a control signal to a motor (40) to drive linear actuators (30) that drive the upper and lower members joints and the device further includes (Figures 1-5 and paragraphs 0034-0054). However, Buttermann in view of Koo et al. fail to explicitly disclose at least a first sensor capable of detecting a position of the actuator.
Yasui et al. teach the use of a sensor (25) capable of detecting a position (i.e. angle) of an actuator (13d) (see Figure X, and column 14, lines 15-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Buttermann in view of Koo et al. with at least a first sensor capable of detecting a position of the actuator in view of Yasui et al. in order to provide the sensed angular position of the actuator.
Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465), as applied to claim 6 above, further in view of Yasui et al. (US Patent 7,118,601).
Koo et al. teach an orthopedic device (10) comprising a potentiometer (48) to detect the length of the linear actuators and thereby spatial orientation of the members, and a microprocessor (52) that is capable of calculating desired positions of the upper and lower members and send a control signal to a motor (40) to drive linear actuators (30) that drive the upper and lower members joints and the device further includes (Figures 1-5 and paragraphs 0034-0054). However, Buttermann in view of Koo et al. fail to explicitly disclose at least a first sensor capable of detecting a position of the actuator.
Yasui et al. teach the use of a sensor (25) capable of detecting a position (i.e. angle) of an actuator (13d) (see Figure X, and column 14, lines 15-42).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Buttermann in view of Koo et al. with at least a first sensor capable of detecting a position of the actuator in view of Yasui et al. in order to provide the sensed angular position of the actuator.
Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465) further in view of Yasui et al. (US Patent 7,118,601), as applied to claim 9 above, and further in view of Clausen et al. (US Patent 7,531,006).

Clausen et al. teach an orthopedic device (102) comprising a processor (305) that uses positional information obtained from a gyroscopic sensor (302) to control an actuator (316) (Figure 9 and column 13, line 34 - column 14, line 41).
It would have been obvious to a person having ordinary skill in that art at the time of the invention to construct the invention of Buttermann in view of Koo et al. further in view of Yasui et al. with the orthopedic device comprising a processor that uses positional information obtained from a gyroscopic sensor to control the actuator in view of Clausen et al. in order to more accurately measure the spatial relationship of the plates and provide a means for adjusting for undesirable spatial relationships.
Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Buttermann (US Patent 5,827,328) in view of Koo et al. (US Patent Application Publication 2002/0010465) further in view of Yasui et al. (US Patent 7,118,601), as applied to claim 10 above, and further in view of Clausen et al. (US Patent 7,531,006).
Buttermann in view of Koo et al. further in view of Yasui et al. disclose the claimed invention except for the control device including a gyroscopic sensor.
Clausen et al. teach an orthopedic device (102) comprising a processor (305) that uses positional information obtained from a gyroscopic sensor (302) to control an actuator (316) (Figure 9 and column 13, line 34 - column 14, line 41).
It would have been obvious to a person having ordinary skill in that art at the time of the invention to construct the invention of Buttermann in view of Koo et al. further in view of Yasui et al. with the orthopedic device comprising a processor that uses 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775